UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-2243



GARY LEE JOHNSON,

                                              Plaintiff - Appellant,

          versus


FIRST FEDERAL SAVINGS & LOAN,

                                              Defendant - Appellee,
          and


HENRY G. BENNETT, JR., Trustee,

                                                            Trustee.



Appeal from the United States District Court for the Western
District of Virginia, at Danville. Norman K. Moon, District Judge.
(CA-02-78-4, BK-01-1457-WA4-7)


Submitted:   February 20, 2003             Decided:   March 28, 2003


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary Lee Johnson, Appellant Pro Se.        Michael Wayne Cannaday,
Collinsville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Gary Lee Johnson appeals from the district court’s order

affirming the bankruptcy court’s orders converting his bankruptcy

case to one under Chapter 7 and lifting the automatic stay.           We

have reviewed the record and find no abuse of discretion and no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Johnson v. First Fed. Sav. & Loan, Nos. CA-02-

78-4; BK-01-1457-WA4-7 (W.D. Va. Sept. 23, 2002). We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                AFFIRMED




                                    2